                                                    Clear Form
DOCUMENTS UNDER SEAL                                                       TOTAL TIME (m ins): 04
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Cita F. Escolano                          1:38-1:42pm
MAGISTRATE JUDGE                           DATE                                     NEW CASE          CASE NUMBER
Susan van Keulen                          11/8/19                                                     CR 16 00518-BLF
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.      RET.
Damari Singleton                                    Y         P       Michael Hinckley                      APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Marissa Harris                                                                    SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR             PARTIAL PAYMENT
                                                                      APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                         Dkt [111]                                             TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING              IA REV PROB. or            OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.                ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                  ADVISED                 NAME AS CHARGED                 TRUE NAME:
        OF RIGHTS                OF CHARGES              IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED           RELEASED       DETENTION HEARING              REMANDED
      FOR             SERVICES                                                   AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                     NOT GUILTY                   GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA               PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                           FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                 BOND                    STATUS RE:
                                 HEARING                   HEARING                 CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.               PRELIMINARY           CHANGE OF                STATUS
                                 AFFIDAVIT                   HEARING               PLEA
                                                             _____________
BEFORE HON.                      DETENTION                   ARRAIGNMENT           MOTIONS                  JUDGMENT &
                                 HEARING                                                                    SENTENCING

       TIME W AIVED              TIME EXCLUDABLE             IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC              REMOVAL               CONFERENCE               HEARING
                                 3161                        HEARING
                                                 ADDITIONAL PROCEEDINGS
Waiver of Potential Conflict Filed and Executed in open court. Representation by CJA Counsel before the district to continue by
current counsel.

                                                                                          DOCUMENT NUMBER:
